Title: To George Washington from Silas W. Arnett, 29 April 1790
From: Arnett, Silas W.
To: Washington, George

 

Sir,
New York 29th April 1790.

The Judicial system being extended to North Carolina, I take the liberty of offering my services to the United States as their attorney for that district. I have practiced law in that State near seven years & feel a confidence in my abilities to discharge the duties of the office. The honorable Hugh Williamson (who represents the district wherein I live) & the other representatives from the State of North Carolina can vouch for my private Character. I have the honor to be with great esteem, sir, Your most Obedient Servant

S. W. Arnett

